DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on December 30, 2020.
 	
 	Claims 1, 3-5, 7-14 and 16-20 are pending.
	

Response to Arguments
Applicant's arguments filed, 12/30/20 have been fully considered but they are not persuasive.  The Applicant argues, page 11, Hishinuma is not related to and does not teach or suggest Applicant’s amended claim structures and functions related to target data servers, base stations, and sending service data request to a target data server through a base station based upon target service identifiers to obtain data from the target data server via the target local cache.  The Examiner respectfully disagrees.  
The Applicants specification, pp0088-0091, describe the mobile environment as including User Equipment, sending service requests to Base Stations (e.g. described as “Network Devices”) which transmits service requests to the proper Local Cache or to Target Data Servers based on the target service identifiers.  Hishinumas mobile network operates similarly wherein Client Devices send service requests to proper Local Caches (i.e. other Client Devices), via a cache list sent by the Management Server (a “network device”) based on the target service idenitifer. Therefore Hishinuma 
Applicant’s additional arguments with respect to Claims 1, 3-5, 7-14 and 16-20 have been considered but are moot in view of a new ground of rejection as taught by Li (U.S. PGPub. No. 2016/0309450).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma (U.S. PGPub. No. 2017/0006127) in view of Li (U.S. PGPub. No. 2016/0309450).
 	As to Claim 1, Hishinuma discloses a cache data request method, comprising: detecting, by a data request device, a first request message specific to a target data server (Client Device 100a detects a request for content.  Paragraph 0052); 
 	determining, by the data request device based on a pre-received local cache device list sent by a base station, a target local cache device used to cache service data of the target data server (Management Server 200 sends Client Device 100a in advance a Cache List to determine a target local cache device used to cache the service data of the target data server.  Paragraph 0052); and 
(Client Device 100a connects to the target local cache device to retrieve the requested cached data.  Paragraph 0052);
wherein after the establishing, by the data request device, the network connection to the target local cache device: detecting, by the data request device, a first service data request whose target address is an address of the target data server, wherein the first service data request carries a target service data identifier (Client Device 100 detects a request for content at a particular source address wherein the request is directed towards a cache at the associated target service data identifier. Paragraphs 0052-0053);
However, Hishinuma does not expressly disclose wherein sending, by the data request device, a second service data request to the base station that sends the second service data request to the target local cache device, wherein the second service data request carries the target service data identifier, and the second service data request is used to instruct the target local cache device to send, when detecting that target service data corresponding to the target service data identifier has been cached, the cached target service data to the data request device; and receiving, by the data request device, the target service data sent by the target local cache device.
 	Li, in the same field of endeavor, teaches wherein sending, by the data request device, a second service data request to the base station that sends the second service data request to the target local cache device, wherein the second service data request carries the target service data identifier, and the second service data request is used to instruct the target local cache device to send, when detecting that target service data corresponding to the target service data identifier has been cached, the cached target service data to the data request device (After an initial service data request is created, a second service data request is sent to the base station to direct the request to the target local cache. Step S320, Figure 3; Paragraphs 0045-0047); and receiving, by the data request device, the target service data sent by the target local cache device (Step S330, Figure 3; Paragraph 0049-0050).
 At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the cache data request method as taught by Hishinuma, with sending a second service data request to the base station to retrieve the service data as taught by Li.  The motivation would have been to allow for efficient retrieval of content from cache in a mobile network.

 	As to Claims 3 and 7, Hishinuma-Li teach the method as previously discussed in Claim 1.  Li further teaches sending, by the data request device, a second service data request to the target local cache device, wherein the second service data request carries the target service data identifier, and the second service data request is used to instruct the target local cache device to send, when detecting that target service data corresponding to the target service data identifier has been cached, the cached target service data to the data request device (Step S320, Figure 3; Paragraph 0047); and receiving, by the data request device, the target service data sent by the target local cache device (Step S330, Figure 3; Paragraph 0049-0050).

 	As to Claims 4 and 8, Hishinuma-Li teach the method as previously discussed in Claim 1.  Hishinuma further teaches determining, by the data request device, whether a first identifier consistent with an identifier of a local cache device in the local cache device list exists in a pre-obtained cache content authorization list, wherein the cache content authorization list comprises an identifier of at least one local cache device that is authorized by the target data server to perform caching; and in response to the first identifier being in the cache content authorization list, determining, by the data request device, that a local cache device corresponding to the first identifier is the target local cache device (Client Device 100s joins a Group wherein each of the caches in the Cache List are authorized to be accessed by others in the Group. Paragraphs 0051-0052 and 0073).

 	As to Claim 5, Hishinuma discloses a data request device, comprising: a processor, configured to: detect a first request message specific to a target data server (Client Device 100a detects a request for content.  Paragraph 0052); 
  	determine, based on a pre-received local cache device list sent by a base station, a target local cache device used to cache service data of the target data server (Management Server 200 sends Client Device 100a in advance a Cache List to determine a target local cache device used to cache the service data of the target data server.  Paragraph 0052); and 
 	establish a network connection to the target local cache device; and detect a first service data request whose target address is an address of the target data server, wherein the first service data request carries a target service data identifier (Client Device 100 detects a request for content at a particular source address wherein the request is directed towards a cache at the associated target service data identifier. Paragraphs 0052-0053); and a transmitter, configured to send a service data request specific to the target data server to the target local cache device by using the network connection (Client Device 100a connects to the target local cache device to retrieve the requested cached data.  Paragraph 0052).
 	However Hishinuma does not expressly disclose  sending a second service data request to the base station that sends the second service data request to the target local cache device, wherein the second service data request carries the target service data identifier, and the second service data request is used to instruct the target local cache device to send, when detecting that target service data corresponding to the target service data identifier has been cached, the cached target service data to 
 	Li, in the same field of endeavor, teaches  sending a second service data request to the base station that sends the second service data request to the target local cache device, wherein the second service data request carries the target service data identifier, and the second service data request is used to instruct the target local cache device to send, when detecting that target service data corresponding to the target service data identifier has been cached, the cached target service data to the data request device; and a receiver, configured to receive the target service data sent by the target local cache device (Steps S310-S330, Figure 3; Paragraph 0044-0050).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the cache data request method as taught by Hishinuma, with sending a second service data request to the base station to retrieve the service data as taught by Li.  The motivation would have been to allow for efficient retrieval of content from cache in a mobile network.

 	As to Claim 9, Hishinuma-Li teach the device as previously discussed in Claim 8.  Hishinuma further teaches receiving the cache content authorization list sent by the target data server (Client Device 100s joins a Group wherein each of the caches in the Cache List are authorized to be accessed by others in the Group. Paragraphs 0051-0052 and 0073).

 	As to Claim 10, Hishinuma-Li teach the device as previously discussed in Claim 8.  Hishinuma further teaches a base station to which the data request device belongs and/or at least one first cache device connected to the base station (Management Server 200. Paragraphs 0040-0041).

Claim 11, Hishinuma-Li teach the device as previously discussed in Claim 8.  Li further teaches sending a second request message to a base station to which the data request device belongs, wherein the second request message carries routing information, the routing information is used to indicate the target local cache device, and the second request message is used to instruct the base station to establish the connection or a bearer between the data request device and the target local cache device (Steps S310-S330, Figure 3; Paragraph 0044-0050).

 	As to Claim 12, Hishinuma-Li teach the device as previously discussed in Claim 11.  Hishinuma further teaches an identifier of the target local cache device or an index of the target local cache device (Client Device 100a connects to the target local cache device, using the ID, to retrieve the requested cached data.  Paragraph 0052).

 	As to Claim 13, Hishinuma-Li teach the device as previously discussed in Claim 5.  Hishinuma further teaches wherein the processor is configured to: receive a first service data request that is sent by user equipment and whose target address is the address of the target data server (The data request is received at the target data server.  Paragraph 0052).

 	As to Claim 14, Hishinuma discloses a base station, comprising: a processor, configured to obtain a local cache device list, wherein the local cache device list comprises an identifier of at least one local cache device (Paragraph 0052); and 
 	a transmitter, configured to send the local cache device list to a data request device managed by the base station, wherein the local cache device list is used by the data request device to determine a target local cache device used to cache service data of the target data server (Management Server 200 sends Client Device 100a a Cache List to determine a target local cache device used to cache the service data of the target data server.  Paragraph 0052).
 	However Hishinuma does not expressly disclose a receiver, configured to receive a second request message sent by the data request device, wherein the second request message carries routing information, and the routing information is used to indicate the target local cache device, wherein, the processor is further configured to establish a connection or a bearer between the data request device and the target local cache device based on the second request message.
 	Li, in the same field of endeavor, teaches and a receiver, configured to receive a second request message sent by the data request device, wherein the second request message carries routing information, and the routing information is used to indicate the target local cache device, wherein, the processor is further configured to establish a connection or a bearer between the data request device and the target local cache device based on the second request message (Steps S310-S330, Figure 3; Paragraph 0044-0050).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the cache data request method as taught by Hishinuma, with sending a second service data request to the base station to retrieve the service data as taught by Li.  The motivation would have been to allow for efficient retrieval of content from cache in a mobile network.

 	As to Claim 16, Hishinuma-Li teach the base station as previously discussed in Claim 14.  Hishinuma further teaches establishing a transport bearer between the base station and the data request device and/or a transport bearer between the base station and the target local cache device, wherein the transport bearer is used to transmit data that is between the data request device and the target local cache device (Client Device 100a connects to the target local cache device via the Management Server 200, using the ID, to retrieve the requested cached data.  Paragraphs 0040-0041 and 0052).

 	As to Claim 17, Hishinuma-Li teach the base station as previously discussed in Claim 14.  Li further teaches a receiver, configured to receive a second service data request that is sent by the data request device after establishing a network connection to the target local cache device and that is specific to the target local cache device, wherein the second service data request carries a target service data identifier; and the processor is further configured to send, when determining that the target local cache device has cached target service data corresponding to the target service data identifier, the cached target service data to the data request device (Steps S310-S330, Figure 3; Paragraph 0044-0050).

 	As to Claim 18, Hishinuma-Li teach the base station as previously discussed in Claim 17.  Li further teaches sending the second service data request to the target local cache device; receive the cached target service data that is sent by the target local cache device when detecting that the target service data has been cached; and send the cached target service data to the data request device (Steps S310-S330, Figure 3; Paragraph 0044-0050).

 	As to Claim 19, Hishinuma-Li teach the base station as previously discussed in Claim 17.  Li further teaches when determining that the target local cache device has not cached the target service data, send a third service data request to the target data server, wherein the third service data request carries the target service data identifier, and the third service data request is used to instruct the target data server to send the target service data to the data request device (Paragraph 0046).

Claim 20, Hishinuma-Li teach the base station as previously discussed in Claim 19.  Li further teaches send the second service data request to the target local cache device, wherein the second service data request is used to instruct the target local cache device to send, when detecting that the target service data has not been cached, information indicating non-cached specific to the target service data to the base station (Non-cached data is retrieved when it is determined service data is not cached. (Paragraph 0046); and 
 	receive the information indicating non-cached that is sent by the target local cache device and that is specific to the target service data, and determine that the target local cache device has not cached the target service data (A determination that the local cache device has not cached the target service data is made in absence of the service data. Paragraph 0046).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456